


109 HR 6122 IH: Nonitemizer Real Property Tax

U.S. House of Representatives
2006-09-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6122
		IN THE HOUSE OF REPRESENTATIVES
		
			September 20, 2006
			Mr. Holt introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide an
		  additional standard deduction for real property taxes for
		  nonitemizers.
	
	
		1.Short titleThis Act may be cited as the
			 Nonitemizer Real Property Tax
			 Deduction Act of 2006.
		2.Additional
			 standard deduction for real property taxes for nonitemizers
			(a)In generalSection
			 63(c)(1) (defining standard deduction) is amended by striking
			 and at the end of subparagraph (A), by striking the period at
			 the end of subparagraph (B) and inserting , and, and by adding
			 at the end the following new subparagraph:
				
					(C)the real property
				tax
				deduction.
					.
			(b)DefinitionSection
			 63(c) is amended by adding at the end the following new paragraph:
				
					(8)Real property
				tax deductionFor purposes of paragraph (1), the real property
				tax deduction is so much of the amount of State and local real property taxes
				(within the meaning of section 164) paid or accrued by the taxpayer during the
				taxable year which do not exceed $500 ($1,000 in the case of a joint
				return).
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2006.
			3.Clarification of
			 economic substance doctrine
			(a)In
			 GeneralSection 7701 is amended by redesignating subsection (o)
			 as subsection (p) and by inserting after subsection (n) the following new
			 subsection:
				
					(o)Clarification of
				economic substance doctrine; etc
						(1)General
				rules
							(A)In
				generalIn any case in which a court determines that the economic
				substance doctrine is relevant for purposes of this title to a transaction (or
				series of transactions), such transaction (or series of transactions) shall
				have economic substance only if the requirements of this paragraph are
				met.
							(B)Definition of
				economic substanceFor purposes of subparagraph (A)—
								(i)In
				generalA transaction has economic substance only if—
									(I)the transaction
				changes in a meaningful way (apart from Federal tax effects) the taxpayer’s
				economic position, and
									(II)the taxpayer has
				a substantial nontax purpose for entering into such transaction and the
				transaction is a reasonable means of accomplishing such purpose.
									In applying
				subclause (II), a purpose of achieving a financial accounting benefit shall not
				be taken into account in determining whether a transaction has a substantial
				nontax purpose if the origin of such financial accounting benefit is a
				reduction of income tax.(ii)Special rule
				where taxpayer relies on profit potentialA transaction shall not
				be treated as having economic substance by reason of having a potential for
				profit unless—
									(I)the present value
				of the reasonably expected pre-tax profit from the transaction is substantial
				in relation to the present value of the expected net tax benefits that would be
				allowed if the transaction were respected, and
									(II)the reasonably
				expected pre-tax profit from the transaction exceeds a risk-free rate of
				return.
									(C)Treatment of
				fees and foreign taxesFees and other transaction expenses and
				foreign taxes shall be taken into account as expenses in determining pre-tax
				profit under subparagraph (B)(ii).
							(2)Special rules
				for transactions with tax-indifferent parties
							(A)Special rules
				for financing transactionsThe form of a transaction which is in
				substance the borrowing of money or the acquisition of financial capital
				directly or indirectly from a tax-indifferent party shall not be respected if
				the present value of the deductions to be claimed with respect to the
				transaction is substantially in excess of the present value of the anticipated
				economic returns of the person lending the money or providing the financial
				capital. A public offering shall be treated as a borrowing, or an acquisition
				of financial capital, from a tax-indifferent party if it is reasonably expected
				that at least 50 percent of the offering will be placed with tax-indifferent
				parties.
							(B)Artificial
				income shifting and basis adjustmentsThe form of a transaction
				with a tax-indifferent party shall not be respected if—
								(i)it
				results in an allocation of income or gain to the tax-indifferent party in
				excess of such party’s economic income or gain, or
								(ii)it results in a
				basis adjustment or shifting of basis on account of overstating the income or
				gain of the tax-indifferent party.
								(3)Definitions and
				special rulesFor purposes of this subsection—
							(A)Economic
				substance doctrineThe term economic substance
				doctrine means the common law doctrine under which tax benefits under
				subtitle A with respect to a transaction are not allowable if the transaction
				does not have economic substance or lacks a business purpose.
							(B)Tax-indifferent
				partyThe term tax-indifferent party means any
				person or entity not subject to tax imposed by subtitle A. A person shall be
				treated as a tax-indifferent party with respect to a transaction if the items
				taken into account with respect to the transaction have no substantial impact
				on such person’s liability under subtitle A.
							(C)Exception for
				personal transactions of individualsIn the case of an
				individual, this subsection shall apply only to transactions entered into in
				connection with a trade or business or an activity engaged in for the
				production of income.
							(D)Treatment of
				lessorsIn applying paragraph (1)(B)(ii) to the lessor of
				tangible property subject to a lease—
								(i)the
				expected net tax benefits with respect to the leased property shall not include
				the benefits of—
									(I)depreciation,
									(II)any tax credit,
				or
									(III)any other
				deduction as provided in guidance by the Secretary, and
									(ii)subclause (II) of
				paragraph (1)(B)(ii) shall be disregarded in determining whether any of such
				benefits are allowable.
								(4)Other common law
				doctrines not affectedExcept as specifically provided in this
				subsection, the provisions of this subsection shall not be construed as
				altering or supplanting any other rule of law, and the requirements of this
				subsection shall be construed as being in addition to any such other rule of
				law.
						(5)RegulationsThe
				Secretary shall prescribe such regulations as may be necessary or appropriate
				to carry out the purposes of this subsection. Such regulations may include
				exemptions from the application of this
				subsection.
						.
			(b)Effective
			 DateThe amendments made by this section shall apply to
			 transactions entered into after the date of the enactment of this Act.
			4.Penalty for
			 understatements attributable to transactions lacking economic substance,
			 etc
			(a)In
			 GeneralSubchapter A of chapter 68 is amended by inserting after
			 section 6662A the following new section:
				
					6662B.Penalty for
				understatements attributable to transactions lacking economic substance,
				etc
						(a)Imposition of
				penaltyIf a taxpayer has an noneconomic substance transaction
				understatement for any taxable year, there shall be added to the tax an amount
				equal to 40 percent of the amount of such understatement.
						(b)Reduction of
				penalty for disclosed transactionsSubsection (a) shall be
				applied by substituting 20 percent for 40 percent
				with respect to the portion of any noneconomic substance transaction
				understatement with respect to which the relevant facts affecting the tax
				treatment of the item are adequately disclosed in the return or a statement
				attached to the return.
						(c)Noneconomic
				substance transaction understatementFor purposes of this
				section—
							(1)In
				generalThe term noneconomic substance transaction
				understatement means any amount which would be an understatement under
				section 6662A(b)(1) if section 6662A were applied by taking into account items
				attributable to noneconomic substance transactions rather than items to which
				section 6662A would apply without regard to this paragraph.
							(2)Noneconomic
				substance transactionThe term noneconomic substance
				transaction means any transaction if—
								(A)there is a lack of
				economic substance (within the meaning of section 7701(o)(1)) for the
				transaction giving rise to the claimed benefit or the transaction was not
				respected under section 7701(o)(2), or
								(B)the transaction
				fails to meet the requirements of any similar rule of law.
								(d)Rules applicable
				to compromise of penalty
							(1)In
				generalIf the 1st letter of proposed deficiency which allows the
				taxpayer an opportunity for administrative review in the Internal Revenue
				Service Office of Appeals has been sent with respect to a penalty to which this
				section applies, only the Commissioner of Internal Revenue may compromise all
				or any portion of such penalty.
							(2)Applicable
				rulesThe rules of paragraphs (2) and (3) of section 6707A(d)
				shall apply for purposes of paragraph (1).
							(e)Coordination
				with other penaltiesExcept as otherwise provided in this part,
				the penalty imposed by this section shall be in addition to any other penalty
				imposed by this title.
						(f)Cross
				references
							(1)For coordination
				of penalty with understatements under section 6662 and other special rules, see
				section 6662A(e).
							(2)For reporting of
				penalty imposed under this section to the Securities and Exchange Commission,
				see section
				6707A(e).
							.
			(b)Coordination
			 with other understatements and penalties
				(1)The second
			 sentence of section 6662(d)(2)(A) is amended by inserting and without
			 regard to items with respect to which a penalty is imposed by section
			 6662B before the period at the end.
				(2)Subsection (e) of
			 section 6662A is amended—
					(A)in paragraph (1),
			 by inserting and noneconomic substance transaction
			 understatements after reportable transaction
			 understatements both places it appears,
					(B)in paragraph
			 (2)(A), by inserting 6662B or before 6663,
					(C)in paragraph
			 (2)(B), by inserting or 6662B after section
			 6662,
					(D)in paragraph (3),
			 by inserting or noneconomic substance transaction understatement
			 after reportable transaction understatement, and
					(E)by adding at the
			 end the following new paragraph:
						
							(4)Noneconomic
				substance transaction understatementFor purposes of this
				subsection, the term noneconomic substance transaction
				understatement has the meaning given such term by section
				6662B(c).
							.
					(3)Subsection (e) of
			 section 6707A is amended—
					(A)by striking
			 or at the end of subparagraph (B), and
					(B)by striking
			 subparagraph (C) and inserting the following new subparagraphs:
						
							(C)is required to pay
				a penalty under section 6662B with respect to any noneconomic substance
				transaction, or
							(D)is required to pay
				a penalty under section 6662(h) with respect to any transaction and would (but
				for section 6662A(e)(2)(C)) have been subject to penalty under section 6662A at
				a rate prescribed under section 6662A(c) or under section
				6662B,
							.
					(c)Clerical
			 amendmentThe table of sections for part II of subchapter A of
			 chapter 68 is amended by inserting after the item relating to section 6662A the
			 following new item:
				
					
						Sec. 6662B. Penalty for understatements
				attributable to transactions lacking economic substance,
				etc.
					
					.
			(d)Effective
			 dateThe amendments made by this section shall apply to
			 transactions entered into after the date of the enactment of this Act.
			
